 



Exhibit 10.2
2005 EMPLOYEE STOCK PURCHASE PLAN
OF
HYPERION SOLUTIONS CORPORATION
1. Purpose of the Plan
     This Employee Stock Purchase Plan is intended to promote the interests of
the Corporation by providing eligible employees with the opportunity to acquire
a proprietary interest in the Corporation through participation in a
payroll-deduction based employee stock purchase plan designed to qualify under
Section 423 of the Code.
     Capitalized terms herein shall have the meanings assigned to such terms in
the attached Exhibit A.
2. Administration of the Plan
     The Plan Administrator shall have full authority to interpret and construe
any provision of the Plan and to adopt such rules and regulations for
administering the Plan as it may deem necessary in order to comply with the
requirements of Code Section 423. Decisions of the Plan Administrator shall be
final and binding on all parties having an interest in the Plan.
3. Stock Subject to Plan
     3.1 The stock purchasable under the Plan shall be shares of authorized but
unissued or reacquired Common Stock, including shares of Common Stock purchased
on the open market. The maximum number of shares of Common Stock that may be
issued over the term of the Plan shall be four million seven hundred thousand
(4,700,000) shares less the total number of shares issued under the Prior Plan.
     3.2 Should any change be made to the Common Stock by reason of any stock
split, stock dividend, recapitalization, combination of shares, exchange of
shares or other change affecting the outstanding Common Stock as a class without
the Corporation’s receipt of consideration, appropriate adjustments shall be
made to (i) the maximum number and class of securities issuable under the Plan,
(ii) the maximum number and class of securities purchasable per Participant on
any one Purchase Date and (iii) the number and class of securities and the price
per share in effect under each outstanding purchase right in order to prevent
the dilution or enlargement of benefits thereunder.
4. Offering Periods
     4.1 Shares of Common Stock shall be offered for purchase under the Plan
through a series of successive offering periods until such time as (i) the
maximum number of shares of Common Stock available for issuance under the Plan
shall have been purchased or (ii) the Plan shall have been sooner terminated.
     4.2 Each offering period shall be of such duration (not to exceed
twenty-four (24) months) as determined by the Plan Administrator prior to the
start date. The initial offering period shall commence

B-1



--------------------------------------------------------------------------------



 



on the first business day in May 2006 and terminate on the last business day in
October 2006, and subsequent offering periods shall commence and terminate as
designated by the Plan Administrator.
     4.3 Each offering period shall be comprised of a series of one or more
successive Purchase Periods. Purchase Periods shall begin on the first business
day in May and November each year and terminate on the last business day in the
following April and October, respectively, each year.
5. Eligibility
     5.1 Each Eligible Employee shall be eligible to enter an offering period
under the Plan on the start date of any Purchase Period within that offering
period, provided he or she remains an Eligible Employee on such start date. The
date such individual enters the offering period shall be designated his or her
Entry Date for purposes of that offering period.
     5.2 To participate in the Plan for a particular offering period, the
Eligible Employee must complete the enrollment forms prescribed by the Plan
Administrator and file such forms with the Plan Administrator (or its designate)
on or before his or her scheduled Entry Date.
6. Payroll Deductions
     6.1 The payroll deduction authorized by the Participant for purposes of
acquiring shares of Common Stock under the Plan may be any multiple of one
percent (1%) of the Cash Compensation paid to the Participant during each
Purchase Period within that offering period, up to a maximum of ten percent
(10%). The deduction rate so authorized shall continue in effect for the
remainder of the offering period, except to the extent such rate is changed in
accordance with the following guidelines:
     (a) The Participant may at any time during the offering period, reduce his
or her rate of payroll deduction to become effective as soon as possible after
filing the appropriate form with the Plan Administrator. The Participant may
not, however, effect more than one (1) such reduction per Purchase Period.
     (b) The Participant may, prior to the commencement of any new Purchase
Period within the offering period, increase the rate of his or her payroll
deduction by filing the appropriate form with the Plan Administrator. The new
rate (which may not exceed the ten percent (10%) maximum) shall become effective
as of the start date of the Purchase Period following the filing of such form.
     6.2 Payroll deductions shall begin on the first pay day following the
Participant’s Entry Date into the offering period and shall (unless sooner
terminated by the Participant) continue through the pay day ending with or
immediately prior to the last day of that offering period. The amounts so
collected shall be credited to the Participant’s book account under the Plan,
but no interest shall be paid on the balance from time to time outstanding in
such account. The amounts collected from the Participant shall not be held in
any segregated account or trust fund and may be commingled with the general
assets of the Corporation and used for general corporate purposes.
     6.3 Payroll deductions shall automatically cease upon the termination of
the Participant’s purchase right in accordance with the provisions of the Plan.
     6.4 The Participant’s acquisition of Common Stock under the Plan on any
Purchase Date shall neither limit nor require the Participant’s acquisition of
Common Stock on any subsequent Purchase Date, whether within the same or a
different offering period.

B-2



--------------------------------------------------------------------------------



 



7. Purchase Rights
     7.1 Grant of Purchase Right. A Participant shall be granted a separate
purchase right for each offering period in which he or she participates. The
purchase right shall be granted on the Participant’s Entry Date into the
offering period and shall provide the Participant with the right to purchase
shares of Common Stock, in a series of successive installments over the
remainder of such offering period, upon the terms set forth below. The
Participant shall execute such forms and/or agreements as the Plan Administrator
may deem advisable.
     Under no circumstances shall purchase rights be granted under the Plan to
any Eligible Employee if such individual would, immediately after the grant, own
(within the meaning of Code Section 424(d)) or hold outstanding options or other
rights to purchase, stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Corporation or any
Corporate Affiliate.
     7.2 Exercise of the Purchase Right. Each purchase right shall be
automatically exercised in installments on each successive Purchase Date within
the offering period, and shares of Common Stock shall accordingly be purchased
on behalf of each Participant (other than any Participant whose payroll
deductions have previously been refunded in accordance with the Termination of
Purchase Right provisions below) on each such Purchase Date. The purchase shall
be effected by applying the Participant’s payroll deductions for the Purchase
Period ending on such Purchase Date (together with any carryover deductions from
the preceding Purchase Period) to the purchase of whole shares of Common Stock
(subject to the limitation on the maximum number of shares purchasable per
Participant on any one Purchase Date) at the purchase price in effect for the
Participant for that Purchase Date.
     7.3 Purchase Price. The purchase price per share at which Common Stock will
be purchased on the Participant’s behalf on each Purchase Date within the
offering period shall be equal to eighty-five percent (85%) of the lower of
(i) the Fair Market Value per share of Common Stock on the Participant’s Entry
Date into that offering period or (ii) the Fair Market Value per share of Common
Stock on that Purchase Date. However, for each Participant whose Entry Date is
other than the start date of the offering period, the clause (i) amount shall in
no event be less than the Fair Market Value per share of Common Stock on the
start date of that offering period.
     7.4 Number of Purchasable Shares. The number of shares of Common Stock
purchasable by a Participant on each Purchase Date during the offering period
shall be the number of whole shares obtained by dividing the amount collected
from the Participant through payroll deductions during the Purchase Period
ending with that Purchase Date (together with any carryover deductions from the
preceding Purchase Period) by the purchase price in effect for the Participant
for that Purchase Date. However, the maximum number of shares of Common Stock
purchasable per Participant on any one Purchase Date shall be one thousand
(1,000) shares, subject to periodic adjustments in the event of certain changes
in the Corporation’s capitalization.
     7.5 Excess Payroll Deductions. Any payroll deductions not applied to the
purchase of shares of Common Stock on any Purchase Date because they are not
sufficient to purchase a whole share of Common Stock shall be held for the
purchase of Common Stock on the next Purchase Date. However, any payroll
deductions not applied to the purchase of Common Stock by reason of the
limitation on the maximum number of shares purchasable by the Participant on the
Purchase Date shall be promptly refunded.
     7.6 Termination of Purchase Right. The following provisions shall govern
the termination of outstanding purchase rights:
     (a) A Participant may, at any time prior to the next Purchase Date in the
offering period, terminate his or her outstanding purchase right by filing the
appropriate form with the Plan Administrator (or its designate), and no further
payroll deductions shall be collected from the Participant with respect to

B-3



--------------------------------------------------------------------------------



 



the terminated purchase right. Any payroll deductions collected during the
Purchase Period in which such termination occurs shall, at the Participant’s
election, be immediately refunded or held for the purchase of shares on the next
Purchase Date. If no such election is made at the time such purchase right is
terminated, then the payroll deductions collected with respect to the terminated
right shall be refunded as soon as possible.
     (b) The termination of such purchase right shall be irrevocable, and the
Participant may not subsequently rejoin the offering period for which the
terminated purchase right was granted. In order to resume participation in any
subsequent offering period, such individual must re-enroll in the Plan (by
making a timely filing of the prescribed enrollment forms) on or before his or
her scheduled Entry Date into that offering period.
     (c) Should the Participant cease to remain an Eligible Employee for any
reason (including death, disability or change in status) while his or her
purchase right remains outstanding, then that purchase right shall immediately
terminate, and all of the Participant’s payroll deductions for the Purchase
Period in which the purchase right so terminates shall be immediately refunded.
However, should the Participant cease to remain in active service by reason of
an approved unpaid leave of absence, then the Participant shall have the
election, exercisable up until the last business day of the Purchase Period in
which such leave commences, to (a) withdraw all the funds in the Participant’s
payroll account at the time of the commencement of such leave or (b) have such
funds held for the purchase of shares at the end of such Purchase Period. In no
event, however, shall any further payroll deductions be added to the
Participant’s account during such leave. Upon the Participant’s return to active
service, his or her payroll deductions under the Plan shall automatically resume
at the rate in effect at the time the leave began, provided the Participant
returns to service prior to the expiration date of the offering period in which
such leave began.
     7.7 Corporate Transaction. Unless the Plan is continued or assumed by the
surviving corporation after a Corporate Transaction, each outstanding purchase
right shall automatically be exercised, immediately prior to the effective date
of such Corporate Transaction, by applying the payroll deductions of each
Participant for the Purchase Period in which such Corporate Transaction occurs
to the purchase of whole shares of Common Stock at a purchase price per share
equal to eighty-five percent (85%) of the lower of (i) the Fair Market Value per
share of Common Stock on the Participant’s Entry Date into the offering period
in which such Corporate Transaction occurs or (ii) the Fair Market Value per
share of Common Stock immediately prior to the effective date of such Corporate
Transaction. However, the applicable limitation on the number of shares of
Common Stock purchasable per Participant shall continue to apply to any such
purchase, and the clause (i) amount above shall not, for any Participant whose
Entry Date for the offering period is other than the start date of that offering
period, be less than the Fair Market Value per share of Common Stock on such
start date.
     Unless the Plan is continued or assumed by the surviving corporation after
a Corporate Transaction, the Corporation shall use its best efforts to provide
at least ten (10) days’ prior written notice of the occurrence of such Corporate
Transaction and Participants shall, following the receipt of such notice, have
the right to terminate their outstanding purchase rights prior to the effective
date of such Corporate Transaction.
     7.8 Proration of Purchase Rights. Should the total number of shares of
Common Stock which are to be purchased pursuant to outstanding purchase rights
on any particular date exceed the number of shares then available for issuance
under the Plan, the Plan Administrator shall make a pro rata allocation of the
available shares on a uniform and nondiscriminatory basis, and the payroll
deductions of each Participant, to the extent in excess of the aggregate
purchase price payable for the Common Stock prorated to such individual, shall
be refunded.
     7.9 Assignability. During the Participant’s lifetime, the purchase right
shall be exercisable only by the Participant and shall not be assignable or
transferable by the Participant.

B-4



--------------------------------------------------------------------------------



 



     7.10 Stockholder Rights. A Participant shall have no stockholder rights
with respect to the shares subject to his or her outstanding purchase right
until the shares are purchased on the Participant’s behalf in accordance with
the provisions of the Plan and the Participant has become a holder of record of
the purchased shares.
8. Accrual Limitations
     8.1 No Participant shall be entitled to accrue rights to acquire Common
Stock pursuant to any purchase right outstanding under this Plan if and to the
extent such accrual, when aggregated with (i) rights to purchase Common Stock
accrued under any other purchase right granted under this Plan and (ii) similar
rights accrued under other employee stock purchase plans (within the meaning of
Code Section 423) of the Corporation or any Corporate Affiliate, would otherwise
permit such Participant to purchase more than twenty-five thousand dollars
($25,000) worth of stock of the Corporation or any Corporate Affiliate
(determined on the basis of the Fair Market Value of such stock on the date or
dates such rights are granted) for each calendar year such rights are at any
time outstanding.
     8.2 For purposes of applying such accrual limitations, the following
provisions shall be in effect:
     (a) The right to acquire Common Stock under each outstanding purchase right
shall accrue in a series of installments on each successive Purchase Date during
the offering period on which such right remains outstanding.
     (b) No right to acquire Common Stock under any outstanding purchase right
shall accrue to the extent the Participant has already accrued in the same
calendar year the right to acquire Common Stock under one (1) or more other
purchase rights at a rate equal to twenty-five thousand dollars ($25,000) worth
of Common Stock (determined on the basis of the Fair Market Value of such stock
on the date or dates of grant) for each calendar year such rights were at any
time outstanding.
     8.3 If by reason of such accrual limitations, any purchase right of a
Participant does not accrue for a particular Purchase Period, then the payroll
deductions which the Participant made during that Purchase Period with respect
to such purchase right shall be promptly refunded.
     8.4 In the event there is any conflict between the provisions of this
Article and one or more provisions of the Plan or any instrument issued
thereunder, the provisions of this Article shall be controlling.
9. Effective Date and Term of the Plan
     9.1 The Plan shall become effective May 1, 2006, subject to the approval of
the stockholders and the Board, provided no purchase rights granted under the
Plan shall be exercised, and no shares of Common Stock shall be issued
hereunder, until the Corporation shall have complied with all applicable
requirements of the 1933 Act (including the registration of the shares of Common
Stock issuable under the Plan on a Form S-8 registration statement filed with
the Securities and Exchange Commission), all applicable listing requirements of
any stock exchange (or the Nasdaq National Market, if applicable) on which the
Common Stock is listed for trading and all other applicable requirements
established by law or regulation.
     9.2 Unless sooner terminated by the Board, the Plan shall terminate upon
the earliest of (i) the last business day in April 2016, (ii) the date on which
all shares available for issuance under the Plan shall have been sold pursuant
to purchase rights exercised under the Plan or (iii) the date on which all
purchase rights are exercised in connection with a Corporate Transaction (unless
the Plan is continued or assumed by the surviving corporation after such
Corporate Transaction). No further purchase rights shall be granted or
exercised, and no further payroll deductions shall be collected, under the Plan
following its termination.

B-5



--------------------------------------------------------------------------------



 



10. Amendment of the Plan
     The Board may alter, amend, suspend or discontinue the Plan at any time.
However, the Board may not, without the approval of the Corporation’s
stockholders, (i) increase the number of shares of Common Stock issuable under
the Plan or the maximum number of shares purchasable per Participant, except for
permissible adjustments in the event of certain changes in the Corporation’s
capitalization, (ii) materially increase the benefits accruing to Participants
or materially modify the requirements for eligibility to participate in the
Plan, or (iii) alter the purchase price formula so as to reduce the purchase
price payable for shares under the Plan.
11. General Provisions
     11.1 All costs and expenses incurred in the administration of the Plan
shall be paid by the Corporation, subject to the discretion of the Plan
Administrator.
     11.2 Nothing in the Plan shall confer upon the Participant any right to
continue in the employ of the Corporation or any Corporate Affiliate for any
period of specific duration or interfere with or otherwise restrict in any way
the rights of the Corporation (or any Corporate Affiliate employing such person)
or of the Participant, which rights are hereby expressly reserved by each, to
terminate such person’s employment at any time for any reason, with or without
cause.
     11.3 The provisions of the Plan shall be governed by the laws of the State
of California without resort to that State’s conflict-of-laws rules.

B-6



--------------------------------------------------------------------------------



 



EXHIBIT A
The following definitions shall be in effect under the Plan:
     A. “Board” shall mean the Corporation’s Board of Directors.
     B. “Cash Compensation” shall mean the (i) regular base salary paid to a
Participant by one or more Participating Companies during such individual’s
period of participation in the Plan, plus (ii) any pre-tax contributions made by
the Participant to any Code Section 401(k) salary deferral plan or any Code
Section 125 cafeteria benefit program now or hereafter established by the
Corporation or any Corporate Affiliate, plus (iii) all of the following amounts
to the extent paid in cash: overtime payments, bonuses, commissions,
profit-sharing distributions and other incentive-type payments. However, Cash
Compensation shall not include any contributions (other than Code Section 401(k)
or Code Section 125 contributions) made on the Participant’s behalf by the
Corporation or any Corporate Affiliate to any deferred compensation plan or
welfare benefit program now or hereafter established.
     C. “Code” shall mean the Internal Revenue Code of 1986, as amended.
     D. “Common Stock” shall mean the Corporation’s common stock.
     E. “Corporate Affiliate” shall mean any parent or subsidiary corporation of
the Corporation (as determined in accordance with Code Section 424), whether now
existing or subsequently established.
     F. “Corporate Transaction” shall mean either of the following
stockholder-approved transactions to which the Corporation is a party:
     (i) a merger or consolidation in which securities possessing more than
fifty percent (50%) of the total combined voting power of the Corporation’s
outstanding securities are transferred to a person or persons different from the
persons holding those securities immediately prior to such transaction, or
     (ii) the sale, transfer or other disposition of all or substantially all of
the assets of the Corporation in complete liquidation or dissolution of the
Corporation.
     G. “Corporation” shall mean Hyperion Solutions Corporation, a Delaware
corporation, and any corporate successor to all or substantially all of the
assets or voting stock of Hyperion Solutions Corporation which shall by
appropriate action adopt the Plan.
     H. “Eligible Employee” shall mean any person who is engaged, on a regularly
scheduled basis of more than twenty (20) hours per week for more than five
(5) months per calendar year, in the rendition of personal services to any
Participating Corporation as an employee for earnings considered wages under
Code Section 3401(a).
     I. “Entry Date” shall mean the date an Eligible Employee first commences
participation in the offering period in effect under the Plan.
     J. “Fair Market Value “ of a share of Common Stock shall be determined in
accordance with the following provisions:

B-7



--------------------------------------------------------------------------------



 



     (i) If the Common Stock is at the time traded on the Nasdaq National
Market, then the Fair Market Value shall be the closing price per share of
Common Stock on the date in question, as such price is reported by the National
Association of Securities Dealers on the Nasdaq National Market or any successor
system. If there is no closing price for the Common Stock on the date in
question, then the Fair Market Value shall be the closing price on the last
preceding date for which such quotation exists.
     (ii) If the Common Stock is at the time listed on any Stock Exchange, then
the Fair Market Value shall be the closing selling price per share of Common
Stock on the date in question on the Stock Exchange determined by the Plan
Administrator to be the primary market for the Common Stock, as such price is
officially quoted in the composite tape of transactions on such exchange. If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.
     K. “1933 Act” shall mean the Securities Act of 1933, as amended.
     L. “Participant” shall mean any Eligible Employee of a Participating
Corporation who is actively participating in the Plan.
     M. “Participating Corporation” shall mean the Corporation and such
Corporate Affiliate or Affiliates as may be authorized from time to time by the
Board to extend the benefits of the Plan to their Eligible Employees. The
Participating Corporations in the Plan are listed in attached Schedule A.
     N. “Plan” shall mean the Corporation’s 2005 Employee Stock Purchase Plan,
as set forth in this document.
     O. “Plan Administrator” shall mean the committee of two (2) or more Board
members appointed by the Board to administer the Plan.
     P. “Prior Plan” shall mean the Hyperion Solutions Corporation 1995 Employee
Stock Purchase Plan.
     Q. “Purchase Date” shall mean the last business day of each Purchase
Period.
     R. “Purchase Period” shall mean each successive period within the offering
period at the end of which there shall be purchased shares of Common Stock on
behalf of each Participant.
     S. “Stock Exchange” shall mean either the American Stock Exchange or the
New York Stock Exchange.

B-8